AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                  Page I ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           (For Offenses Committed On or After November 1, 1987)



                       Roberto Diaz-Aguilar                                  Case Number: 3:18-mj-23404-RNB

                                                                             Danielle Rachel Iredale
                                                                             Defendant's Attorney


REGISTRATION NO.                                                                                        FILED
THE DEFENDANT:                                                                                              JAN 0 4 2019
 IZI pleaded guilty to count(s) 1 of Complaint
 D was found guilty to count( s)                                               CLERK lJ S. DISTRICT COURT
                                                                                                     I -
                                                                        .............. ,_               '    '          ,..,.. '"'IA.


   after a plea of not guilty.                                          BY
                                                                                                      DEPUTY
   Accordingly, the defendantis adjudged guilty of such count(s), which mvolve me followin g offense( s) :

Title & Section                   Nature ofOffeuse                                                               Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                    1


 D The defendant has been found not guilty on count(s)
                                                                         ~------------~-----


 D Count(s)                                                                  dismissed on the motion of the United States.
                  ~~--------~------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, January 4, 2019
                                                                          Date of Imposition of Sentence



                                                                          II&L~O~OCK
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                     3:18-mj-23404-RNB
